Citation Nr: 0834145	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-29 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellofemoral pain syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee patellofemoral pain syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1994 to June 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee disability has been manifested by pain with 
occasional flare-ups, and complaints of occasional buckling; 
objectively, flexion was to 120 degrees, and extension was to 
0 degrees, with slight demonstrated additional functional 
limitation due to pain and with no evidence of instability.   
    
2.  Throughout the rating period on appeal, the veteran's 
right knee disability has been manifested by pain with 
occasional flare-ups, and complaints of occasional buckling; 
objectively, flexion was to 110 degrees, and extension was to 
0 degrees, with slight demonstrated additional functional 
limitation due to pain and with no evidence of instability.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for patellofemoral syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for patellofemoral syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5014 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44.  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, a letter was sent to the veteran in February 
2007, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claims and of the veteran's and 
VA's respective duties for obtaining evidence.  It described 
what the evidence should show, including how the claimed 
disability affected the veteran's employment.  Although no 
longer required, the veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Additionally, the letter described how VA calculates 
disability ratings and effective dates.

It is acknowledged that the VCAA letter sent to the veteran 
in February 2007 does not appear to fully satisfy the 
requirements of Vasquez-Flores, in that it did not specify 
that the evidence should show how the disability affected the 
veteran's daily life.  Therefore, to this extent, the duty to 
notify was not satisfied prior to the initial unfavorable 
decision on the claim by the RO.  Under such circumstances, 
VA's duty to notify may not be satisfied solely by various 
post-decisional communications.  See Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  Mayfield, 444 F.3d at 1333 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).  Moreover, where there is an uncured timing 
defect in the notice, subsequent action by the RO which 
provides the claimant a meaningful opportunity to participate 
in the processing of the claim can prevent any such defect 
from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323-24 (Fed. Cir. 2007); Prickett, 20 Vet. App. at 376 
(2006).

In this case, the June 2007 rating decision and August 2007 
SOC explained the basis for the RO's action, and the SOC 
provided him with an additional 60-day period to submit more 
evidence.  Moreover, the August 2007 SOC provided the rating 
schedules used to evaluate the veteran's knee disability; the 
schedules reflect the specific symptoms and effects on daily 
life that must be shown to warrant a higher evaluation.  
Further, the veteran's July 2007 Statement in Support of 
Claim describing how his knee disability affects activities 
such as grocery shopping shows that he is aware of the 
requirement that the evidence show effects on daily living.  
Thus, the Board finds that the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, including the requirements set forth by 
the Court in Dingess and Vasquez-Flores have been satisfied.

The Board finds that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Rather, it appears further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Additionally, 38 C.F.R. § 4.10 provides that the basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition.

In general, it should be noted that separate ratings for 
separate time periods, referred to as "staged ratings," are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

Service connection for bilateral patellofemoral pain syndrome 
was granted in February 2005.  Ten percent disability ratings 
for each knee were assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5014, effective from August 26, 2004.  

The veteran filed a claim in January 2007 contending that he 
is entitled to a higher rating based on the current level of 
his bilateral knee disability.

The Board will begin by reviewing the medical evidence 
relating to the rating period on appeal.

In August 2006, the veteran reported to the Austin outpatient 
VA clinic complaining of progressive pain in his knees.  He 
stated he had done a lot of walking recently while in 
college, but no running or other activities to aggravate the 
knee pain.  The doctor observed good range of motion in the 
knees and no gross swelling, redness or warmth.  He diagnosed 
arthralgia and probable degenerative joint disease, noting 
the veteran was already service connected for osteomalacia.  
The doctor referred the veteran for physical therapy.

An October 2006 note from the Austin VA clinic details the 
veteran's physical therapy plan.  It states that x-rays of 
the knees were negative.  The veteran was advised on 
establishing a fitness program to strengthen his joins and 
promote weight loss.  

The veteran was afforded a VA examination in January 2007.  
At this examination, he reported pain in both knees at a 
level of 4 to 5 with occasional instability or giving way.  
Pain flared to level 7 approximately 4 times weekly and 
lasted up to 20 hours, alleviated by rest, stretching, 
heat/ice, and pain medication.  The veteran stated he 
occasionally used knee braces.  Additionally, he missed 4 to 
5 days of work in the past year due to knee pain.  He stated 
he could attend to activities of daily living.  Testing 
revealed right knee flexion up to 110 degrees and extension 
up to 0 degrees.  The left knee had flexion up to 120 degrees 
and extension up to 0 degrees.  The medial and lateral 
collateral ligaments and the anterior and posterior cruciate 
ligaments were all normal.  McMurray's test was normal.  No 
effusion, heat or redness was noted.  Gait and station were 
normal.  Ankylosis was not present.  The diagnosis was 
bilateral patellofemoral pain syndrome.  The doctor, 
evaluating the Deluca factors of pain, fatigue, weakness, 
lack of endurance and incoordination, noted there was no 
change in pain, range of motion or additional limitation upon 
3 repetitions of the range of motion tests.    

Additionally, the Board notes the veteran's statements 
regarding his knee pain and limitation.  For example, in a 
March 2007 letter, the veteran asserts that his knees hurt 
nearly every morning, and that he was not able to move in 
certain directions because of pain in his knees.  
Additionally, in his July 2007 Statement in Support of Claim, 
the veteran asserts that his knees buckled when standing up, 
even while waiting in line to buy groceries.  He states that 
this makes it difficult to perform his job on occasion.  

The Board will now consider whether the veteran is entitled 
to a higher evaluation based on the evidence of record 
relevant to the rating period on appeal.  

Diagnostic Code 5014, found in 38 C.F.R. § 4.71a, relates to 
osteomalacia.  Osteomalacia is defined as inadequate or 
delayed mineralization of osteoid in mature cortical and 
spongy bone.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1367 (31st ed. 2007).  The RO stated that it used this code 
as there was no other code applicable to the veteran's 
specific diagnosis.  The regulation provides that 
disabilities evaluated under Diagnostic Codes 5014 will be 
rated on limitation of motion of affected parts.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that Code 
section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  

In this case, the veteran's bilateral knee disability was 
assigned a disability rating of 10 percent for each knee 
under Diagnostic Code 5014.

In the present case, the evidence of record fails to support 
a rating in excess of 10 percent for either knee.  Indeed, 
the evidence relating to limitation of motion is contained in 
the June 2007 VA examination, wherein the examiner noted 
flexion up to 110 degrees and extension up to 0 degrees on 
the right knee, and flexion up to 120 degrees and extension 
up to 0 degrees on the left knee.  This fails to meet the 
criteria for the next-higher 20 percent evaluation under 
Diagnostic Code 5260 or 5261.  However, the Board must 
consider whether the competent evidence establishes any 
additional functional limitation due to factors such as pain, 
weakness, incoordination or fatigability such that the 
veteran's disability picture is more nearly approximated by 
at least a noncompensable rating.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The veteran in this case reported worsening knee pain at a VA 
outpatient clinic in August 2006.  Furthermore, at his June 
2007 VA examination he reported knee pain at a level 4 most 
of the time, with flare-ups to level 7 up to 4 times weekly.  
He stated that this pain caused him to miss 4 to 5 days of 
work in the last year.  However, while there was some 
objectively demonstrated pain on motion, the overall evidence 
fails to show that such pain resulted in additional 
functional limitation such as to enable a finding that the 
veteran's disability picture most nearly approximates the 
next-higher 20 percent evaluation under Diagnostic Code 5260 
or 5261.  

The Board has also considered whether any alternate 
Diagnostic Codes might serve as a basis for an increased 
rating.  In this regard, as the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the tibia or fibula, a higher rating is not possible under 
Diagnostic Code 5262.  Finally, as there is no showing of 
genu recurvatum, Diagnostic Code 5263 is inapplicable.  There 
are no other relevant Code sections for consideration.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, with respect to both 
knees, the medical findings do not establish loss of either 
flexion or extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion 
and extension of the right leg is not appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the veteran's 
service-connected disability has been evaluated as the 
equivalent of arthritis, the x-ray evidence does not indicate 
degenerative changes.  In any event, there is no objective 
evidence of instability.  Indeed, the January 2007 VA 
examination indicated that the medial and lateral collateral 
ligaments and the anterior and posterior cruciate ligaments 
were all normal.  McMurray's test was also normal.  For all 
of these reasons, there is no basis for a grant of a separate 
rating under Diagnostic Code 5257.  

In conclusion, the evidence does not support evaluations in 
excess of 10 percent for the veteran's patellofemoral pain 
syndrome of the left and right knees for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, while the veteran reports that he has missed work 
due to his knee pain, the evidence does not reflect that the 
disabilities at issue have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.  

				
ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied.

Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


